DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 04/22/2021 and 03/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US PAP 2018/0005796 A1) in view of Price et al. (US PAP 2017/0372863 A1).
          With respect to claim 1, Iida et al. teach an x-ray tube comprising: 

    PNG
    media_image1.png
    528
    511
    media_image1.png
    Greyscale
 a focusing cup (13); an anode (11); a first cold cathode (21) as an electron emission element providing the function of a conventional filament positioned in a first location between the focusing cup (13) (see Figs. 1A and 1B) and the anode (11) (see paragraphs 0002 and 0024), the first cold cathode/filament having a first size; a second cold cathode/filament (21) positioned in a second location between the focusing cup (13) and anode (11) as an electron emission element providing 

    PNG
    media_image2.png
    693
    531
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    717
    512
    media_image3.png
    Greyscale
 
the function of a conventional filament having a second size that is substantially the same as the first size, a switching mechanism configured to engage the second cold cathode/filament (21) from the first cold cathode/filament (21) as needed (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
              Iidaa et al. fails to explicitly mention that a switching mechanism configured to engage the second filament upon failure of the first filament.
              Price et al. teach an x-ray tube (see abstract; Figs. 1-13; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) which explicitly teaches a switching mechanism (38) configured to engage the second filament upon failure of the first filament (see paragraph 0026 and 0034) in order to provide user with the capabilities to extend life of the emitter, accordingly, improving lifetime of the X-ray tube (see paragraph 0026).
          Iida et al. and Price et al. disclose similar methods/apparatuses for operating the X-ray tube.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the switching mechanism configured to engage the second filament upon failure of the first filament as suggested by Price et al. in the method /apparatus of Iida et al., since such a modification would provide user with the capabilities to extend life of the emitter, accordingly, improving lifetime of the X-ray tube. 
           It would have been obvious to treat Iida et al. and Price et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

             With respect to claim 2, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the x-ray tube of claim 1, further comprising a first electrode and a second electrode positioned between the second cold cathode/filament and the anode, wherein the first electrode is positioned opposite an electron beam path from the second electrode (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
            With respect to claim 3, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the x-ray tube of claim 2, wherein the first electrode and the second electrode are configured to, when a first control signal is applied across the first and second electrode, generate an electric field that moves an electron beam in a first direction (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
            With respect to claim 4, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the x-ray tube of claim 3, wherein: the first cold cathode/filament is configured to generate a first electron beam having a first focal spot on the anode; the second cold cathode/filament is configured to generate a second electron beam; and the first control signal is configured to move the second electron beam such that the second electron beam has a second focal spot on the anode that is substantially the same as the first focal spot (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
            With respect to claim 5, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the x-ray tube of claim 4, further comprising a third electrode and a fourth electrode, wherein the third electrode and the fourth electrode are configured to, when a second control signal is applied across the third and the fourth electrode, generate an electric field that moves the electron beam in a second direction (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
           With respect to claim 6, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the x-ray tube of claim 1, wherein the switching mechanism can be a mechanical switch (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
             With respect to claim 7, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the x-ray tube of claim 1, wherein the switching mechanism includes at least one transistor or relay configured to automatically engage the second filament upon the failure of the first filament (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).

           With respect to claim 8, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) teach an x-ray tube comprising: a first focusing cup (with focusing areas (13a and 13b)) (see Fig. 5); a second focusing cup (with focusing areas (13c; 13d; 13e)) (see Fig. 5); an anode (11a); a first cold cathode/filament (C1) located between the first focusing cup and the anode (11a); a second cold cathode/filament (C2) positioned between the second focusing cup and the anode (11a); and a switching mechanism configured to engage the second cold cathode/filament (C1) from the first cold cathode/filament (C2) as needed (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
              Iidaa et al. fails to explicitly mention that a switching mechanism configured to engage the second filament upon failure of the first filament.
              Price et al. teach an x-ray tube (see abstract; Figs. 1-13; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) which explicitly teaches a switching mechanism (38) configured to engage the second filament upon failure of the first filament (see paragraph 0026 and 0034) in order to provide user with the capabilities to extend life of the emitter, accordingly, improving lifetime of the X-ray tube (see paragraph 0026).
          Iida et al. and Price et al. disclose similar methods/apparatuses for operating the X-ray tube.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the switching mechanism configured to engage the second filament upon failure of the first filament as suggested by Price et al. in the method /apparatus of Iida et al., since such a modification would provide user with the capabilities to extend life of the emitter, accordingly, improving lifetime of the X-ray tube. 
           It would have been obvious to treat Iida et al. and Price et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 8 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

             With respect to claim 9, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the x-ray tube of claim 8, further comprising a first electrode and a second electrode positioned between the second cold cathode/filament and the anode, wherein the first electrode is positioned opposite an electron beam path from the second electrode (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
            With respect to claim 10, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the x-ray tube of claim 9, wherein the first electrode and the second electrode are configured to, when a first control signal is applied across the first and second electrode, generate an electric field that moves an electron beam in a first direction (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
            With respect to claim 11, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the x-ray tube of claim 10, wherein: the first filament is configured to generate a first electron beam having a first focal spot on the anode; the second cold cathode/filament is configured to generate a second electron beam; and the first control signal is configured to move the second electron beam such that the second electron beam has a second focal spot on the anode that is substantially the same as the first focal spot (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
            With respect to claim 12, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the x-ray tube of claim 8, wherein the first cold cathode/filament is configured to generate a first electron beam having a first focal spot on the anode; the second cold cathode/filament is configured to generate a second electron beam; and the first focusing cup and the second focusing cup are positioned such that the second electron beam has a second focal spot on the anode that is substantially the same as the first focal spot (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
           With respect to claim 13, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the x-ray tube of claim 8, wherein the switching mechanism can be a mechanical switch (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).

           With respect to claim 14, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) teach a method for producing x-rays from an x-ray tube, the method comprising: receiving a first activation request for the x-ray tube; activating a first cold cathode/filament (C1) in the x-ray tube to generate a first x-ray imaging beam; engaging as needed a second cold cathode/filament (C2) in the x-ray tube; receiving a second activation request for the x-ray tube; and activating a second cold cathode/filament in the x-ray tube to generate a second x-ray imaging beam that is substantially similar the first x-ray imaging beam (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
              Iidaa et al. fails to explicitly mention that a switching mechanism configured to engage the second filament upon failure of the first filament and receiving an indication that the first cold cathode/filament has failed; based on the indication that the first cold cathode/filament has failed.
              Price et al. teach an x-ray tube (see abstract; Figs. 1-13; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) which explicitly teaches a switching mechanism (38) configured to engage the second filament upon failure of the first filament (see paragraph 0026 and 0034) in order to provide user with the capabilities to extend life of the emitter, accordingly, improving lifetime of the X-ray tube (see paragraph 0026).
          Iida et al. and Price et al. disclose similar methods/apparatuses for operating the X-ray tube.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the  indication that the first cold cathode/filament has failed; based on the indication that the first cold cathode/filament has failed as suggested by Price et al. in the method /apparatus of Iida et al., since such a modification would provide user with the capabilities to extend life of the emitter, accordingly, improving lifetime of the X-ray tube. 
           It would have been obvious to treat Iida et al. and Price et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 14 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

             With respect to claim 15, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the method of claim 14, wherein activating the first cold cathode/filament comprises applying a voltage across the first cold cathode/filament (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
            With respect to claim 16, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the method of claim 14, wherein activating the second cold cathode/filament comprises applying a voltage across the second cold cathode/filament (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5). 
             With respect to claim 17, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the method of claim 14, wherein engaging the second cold cathode/filament comprises switching that can use a mechanical switch (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
             With respect to claim 18, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the method of claim 14, wherein the indication that the first cold cathode/filament has failed is a trigger signal generated based on a high resistance of the first cold cathode/filament (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
                With respect to claim 19, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach he method of claim 14, further comprising activating a control signal applied across at least one pair of electrodes positioned opposite an electron beam path of the x-ray tube (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).
              With respect to claim 20, Iida et al. (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5) as modified by Price et al. (see abstract; Figs. 1-13; paragraphs 0004-006 and 0026; claims 1-20) teach the method of claim 19, wherein the control signal is activated concurrently with the activation of the second cold cathode/filament (see abstract; Figs. 1-8; paragraphs 0004-0010, 0026-0036 and 0054-0059; claims 1-5).

Conclusion

6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884          
                                                                                                                                                                                              /I.K./   September 11, 2021